UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2013 Commission File Number 0-18927 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-2349915 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3631 West Davis, Suite A, Dallas, Texas 75211 (Address of principal executive offices and zip code) 214-519-5200 (Registrant's telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Number of shares outstanding at November 12, 2013 Common stock, $1.00 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 Financial Statements 4 - 11 Item 2 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 11 - 15 Item 4 Controls And Procedures 15 - 16 PART II - OTHER INFORMATION Item 1A Risk Factors 16 Item 3 Defaults Upon Senior Securities 16 Item 6 Exhibits 16 SIGNATURES 17 2 References in this Quarterly Report on Form 10-Q to “we,” “our,” “us,” or the “Company” refer to Tandy Brands Accessories, Inc. and its subsidiaries unless the context requires otherwise. This Form 10-Q contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 and the Securities Exchange Act of 1934.Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “continues,” “may,” variations of such words, and similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, and other characterizations of future events or circumstances are forward-looking statements.We have based these forward-looking statements on our current expectations about future events, estimates and projections about the industry in which we operate.These statements are not guarantees of future performance.Our actual results may differ materially from those suggested by these forward-looking statements as a result of a number of known and unknown risks and uncertainties that are difficult to predict including, without limitation, our ability to successfully capitalize on our restructuring initiatives, our ability to return to profitability, our ability to service our debt, our ability to comply with covenants contained in our financing arrangements, the current default under our senior credit agreement, general economic and business conditions, competition in the accessories and gifts markets, acceptance of our product offerings and designs, issues relating to distribution, the termination or non-renewal of our material licenses, our ability to maintain proper inventory levels, a significant decrease in business from or loss of any of our major customers or programs, and others identified under “Risk Factors”included in our 2013 Annual Report on Form 10-K.Given these risks and uncertainties, you are cautioned not to place undue reliance on forward-looking statements.The forward-looking statements included in this report are made only as of the date hereof.Except as required under federal securities laws and the rules and regulations of the United States Securities and Exchange Commission, we do not undertake, and specifically decline, any obligation to update any of these statements or to publicly announce the results of any revisions to any forward-looking statements after the distribution of this report, whether as a result of new information, future events, changes in assumptions, or otherwise. 3 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Statements Of Operations and Comprehensive Loss (in thousands except per share amounts) Three Months Ended September 30 Net sales $ $ Cost of goods sold Gross margin Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating income (loss) 99 ) Interest expense ) ) Other (expense) income (6
